***********
Upon consideration of the evidence presented and the contentions and oral arguments of counsel, the Full Commission modifies the Order of the Deputy Commissioner. The Full Commission finds and concludes that Plaintiff is entitled to neuropsychological testing; however, Defendant has shown good grounds for not approving Dr. Steven Dale Prakken to do the testing, and Plaintiff has shown good grounds for not approving Dr. Camillo Thomas Gaultieri or Dr. Alexander Manning to do the testing.
IT IS THEREFORE ORDERED that the parties shall consult and within 10 days from the filing of this Order notify the Full Commission of an agreed upon medical provider within a reasonable distance (50 to 75 miles) from Plaintiff's home to do the neuropsychological testing.
IT IS FURTHER ORDERED that Defendant shall set up a system for Plaintiff to receive any regularly prescribed prescription medication, without delay, from Dr. Prakken or any *Page 2 
authorized medical provider, and for approval or disapproval of prescriptions that are not recurring, or regularly prescribed, within five business days of receipt of notice of such prescriptions. Plaintiff shall deliver all prescriptions related to his compensable work injury to the pharmacy without delay.
Defendant shall pay the cost of these proceedings.
This the ___ day of April 2011.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ LINDA CHEATHAM COMMISSIONER
  S/___________________ DANNY L. McDONALD COMMISSIONER *Page 1